NO. 12-21-00108-CR

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

MICHAEL LEON WATERS,                                 §        APPEAL FROM THE 7TH
APPELLANT

V.                                                   §        JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                             §        SMITH COUNTY, TEXAS

                                     MEMORANDUM OPINION
       Michael Leon Waters appeals from his conviction for violating a protective order. In a
single issue, he contends the trial court erred by imposing certain court costs. We affirm.


                                              BACKGROUND
       In August 2020, Appellant was indicted for the offense of violation of a protective order
at least two times in a twelve-month period. 1 Appellant pleaded “guilty” to the offense. He
further pleaded “true” to the State’s enhancement paragraph alleging that he had been previously
convicted of a felony. The trial court found Appellant “guilty” and found the enhancement
paragraph “true.” Following a punishment hearing, the trial court assessed punishment at ten
years imprisonment. This appeal followed.


                                              COURT COSTS
       In his sole issue, Appellant urges the trial court improperly assessed certain court costs in
its judgment. Specifically, he argues the trial court erroneously assessed costs for the “county
specialty court account” and overcharged the “courthouse security fund.” We disagree.



       1
           TEX. PENAL CODE ANN. § 25.072 (West Supp. 2021).
Local Consolidated Fee on Conviction of Felony
       Appellant urges that he should not have been charged the “county specialty court
account” because it does not apply to his offense. Prior to June 2019, Article 102.0178(g)
provided that funds received from costs on conviction of an offense under Chapter 49 of the
Texas Penal Code (intoxication offenses) or Chapter 481 of the Texas Health and Safety Code
(controlled substances offenses) would be deposited to the credit of the drug court account to
help fund drug court programs. See TEX. CODE CRIM. PROC. ANN. art. 102.0178(a), (g) (West
2018), repealed by Act of June 15, 2019, 86th Leg., R.S., ch. 1352, § 1.18, 2019 Tex. Gen. Laws
1352. But in June 2019, the Legislature redesignated that account to the “county specialty court
account” under Section 134.101(b)(6) of the Texas Local Government Code, i.e., the Local
Consolidated Fee on Conviction of Felony. See TEX. LOCAL GOV’T CODE ANN. § 134.101(b)(6)
(West 2021). Section 134.101 assesses an additional $105 fee for persons convicted of felonies.
TEX. LOCAL GOV’T CODE ANN. § 134.101(a). That $105 fee is to be allocated to the following
specific accounts and funds: the clerk of the court account, the county records management and
preservation fund, the county jury fund, the courthouse security fund, the county and district
court technology fund, and the county specialty court account. Id. § 134.101(b). The Local
Consolidated Fee on Conviction of Felony only applies to defendants who are convicted of
offenses committed on or after January 1, 2020. Id. The date of Appellant’s charged offense in
the indictment is “on or about June 6, 2020 through June 13, 2020.” Therefore, the Local
Consolidated Fee on Conviction of Felony, including the “county specialty court account”
applies.
       Next, Appellant complains that the bill of costs assesses a $10.00 “courthouse security
fund” fee. He urges that, under Article 102.017 of the Texas Code of Criminal Procedure, a
defendant convicted of a felony offense in a district court shall pay a $5.00 security fee as a cost
of court. See TEX. CODE CRIM. PROC. ANN. art. 102.017(a) (West 2018) amended by Act of June
15, 2019, 86th Leg., R.S., ch. 1352, § 1.08, 2019 Tex. Gen. Laws 1352. However, Article
102.017 has been rewritten and applies to a cost, fee, or fine on conviction for an offense
committed on or after January 1, 2020. See Act of June 15, 2019, 86th Leg., R.S., ch. 1352,
§ 5.01, 2019 Tex. Gen. Laws 1352 (current version at TEX. CODE CRIM. PROC. ANN. art. 102.017
(West Supp. 2020)).     Because Appellant’s offense was committed in June 2020, the new
legislation applies.



                                                 2
         The bill of costs in Appellant’s case includes the following costs as enumerated in
Section 134.101: $40.00 Clerk of the Court, $4.00 County and District Court Technology Fund,
$1.00 County Jury Fund, $25.00 County Records Management and Preservation, $25.00 County
Specialty Court Account, and $10.00 Courthouse Security Fund. These total $105 in fees. As
stated above, per the statute’s effective date, Appellant is obligated to pay the Local
Consolidated Fee on Conviction of Felony. Accordingly, we overrule Appellant’s sole issue.


                                                  DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.

                                                                 BRIAN HOYLE
                                                                    Justice

Opinion delivered December 21, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 21, 2021


                                         NO. 12-21-00108-CR


                                    MICHAEL LEON WATERS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1384-20)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.